Order entered October 10, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00508-CR

                               LENNIE P. EARBIN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-80478-2012

                                           ORDER
       Appellant’s October 6, 2014 second motion for extension of the time to file appellant’s

brief is GRANTED. The time to file appellant’s brief is EXTENDED to November 13, 2014.

The Court will not grant any further extensions.


                                                      /s/   LANA MYERS
                                                            JUSTICE